
	
		II
		112th CONGRESS
		1st Session
		S. 898
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to direct the
		  Secretary to establish a comprehensive design standard program to prevent,
		  control, and treat polluted stormwater runoff from federally funded highways
		  and roads, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safe Treatment of Polluted
			 Stormwater Runoff Act or the STOPS Runoff Act.
		2.Federal-aid
			 highway runoff pollution management program
			(a)In
			 generalChapter 3 of title 23, United States Code, is amended by
			 adding at the end the following:
				
					330.Federal-aid
				highway runoff pollution management program
						(a)DefinitionsIn
				this section:
							(1)Control
				measureThe term control measure means a program,
				structural or nonstructural management practice, operational procedure, or
				policy on or off the project site that is intended to prevent, reduce, or
				control highway runoff pollution.
							(2)Covered
				projectThe term covered project means a
				rehabilitation, reconfiguration, renovation, major resurfacing, or construction
				project carried out under this title that—
								(A)results in a
				10-percent or greater increase in impervious surface of the aerial extent
				within the right-of-way of the project limit on a Federal-aid highway or
				associated facility; or
								(B)results in an
				increase of 1 acre or more in impervious surface coverage.
								(3)Highway runoff
				pollutionThe term highway runoff pollution means,
				in relation to a Federal-aid highway, associated facility, or control measure
				retrofit project, one or more of the following:
								(A)A discharge of
				sediment, metals, chemicals, nitrogen and phosphorous, or oil and grease in
				runoff.
								(B)A discharge of
				peak flow rate, water temperature, or volume of runoff that exceeds
				predevelopment amounts.
								(4)Predevelopment
				hydrologyThe term predevelopment hydrology means,
				for project sites covered by this section, that—
								(A)the precipitation
				from all rainfall events less than or equal to the 95th percentile rain event
				shall be managed on-site through stormwater management practices designed,
				constructed, and maintained to prevent off-site discharge, to the maximum
				extent technically feasible; or
								(B)runoff typical of
				natural conditions prior to anthropogenic disturbance, as determined by
				site-specific conditions, local meteorology, and continuous simulation modeling
				techniques, are preserved through stormwater management practices that are
				designed, constructed, and maintained to manage the volume, rate, and
				temperature of stormwater runoff following construction.
								(5)Watershed-based
				environmental management approachThe term watershed-based
				environmental management approach means an approach under which—
								(A)the selection of
				solutions that prevent or minimize the environmental impact of an individual
				project is made within the broader context of the environmental protection and
				restoration goals of any watershed that drains the project site, rather than
				selecting solutions solely based on site level considerations; and
								(B)priority
				consideration is given to—
									(i)protection of
				drinking water supplies;
									(ii)protection and
				restoration of waterways listed by a State as impaired in accordance with
				section 303(d) of the Federal Water Pollution Control Act (33 U.S.C.
				1313(d));
									(iii)preservation of
				aquatic ecosystems and fisheries; and
									(iv)cost-effective
				expenditure of Federal funds.
									(b)EstablishmentThe
				Secretary, with the concurrence of the Administrator of the Environmental
				Protection Agency, shall establish a Federal-aid highway runoff pollution
				avoidance and management program to ensure that covered projects are sited,
				constructed, and maintained in accordance with design standards intended to
				protect surface and ground water quality and ensure the long-term management of
				stormwater originating from Federal-aid highways.
						(c)Project
				approvalThe Secretary may approve a covered project of a State
				under section 106 only if the State provides assurances satisfactory to the
				Secretary that the State will site, design, and construct the covered project
				in accordance with the design standards described in subsection (d).
						(d)Design
				standards
							(1)In
				generalThe post-construction condition of a covered project
				shall maintain or restore, to the maximum extent technically feasible, the
				predevelopment hydrology of the project site with regard to the temperature,
				rate, chemical composition, volume, and duration of flow.
							(2)Covered
				projects in impaired watershedsAny covered project carried out
				within a watershed that contains an impaired water listed under section 303(d)
				of the Federal Water Pollution Control Act (33 U.S.C. 1313(d)) shall be in
				accordance with—
								(A)the load or
				wasteload allocation requirements established by the Administrator of the
				Environmental Protection Agency or the State; and
								(B)the requirements
				relating to predevelopment hydrology under paragraph (1).
								(3)Additional
				prioritized requirementsIn addition to the requirements
				described in paragraphs (1) and (2), a covered project shall, in the following
				order of priority—
								(A)reduce the
				creation of highway runoff pollution from the covered project by—
									(i)avoiding or
				minimizing the alteration of natural features and hydrology; and
									(ii)maximizing the
				use of pollution source control measures that use existing terrain and natural
				features, including natural drainage ways, soils, and vegetation, to reduce
				creation of pollution from the covered project;
									(B)maximize the
				capture of highway runoff pollution created by the covered project through
				control measures, including environmental site design techniques and other
				control measures that promote evapotranspiration, infiltration, reuse, and
				retention; and
								(C)for highway
				runoff pollution remaining after the application of the onsite measures in
				subparagraphs (A) and (B), use a watershed-based environmental management or
				equivalent approach to avoid adverse water quality effects from the covered
				project through—
									(i)capture and
				treatment of highway runoff pollution with appropriate control measures on the
				site;
									(ii)discharge of
				highway runoff pollution directly to an off-site control measure under the
				control of the State with documented capacity to provide functionally and
				quantitatively equivalent management of runoff pollution to that required to
				achieve the minimum standards of this subsection for the design life of the
				project; and
									(iii)if the control
				measures described in clauses (i) and (ii) are found to be technically
				infeasible based on site conditions or other appropriate factors, and an
				appropriate off-site runoff pollution mitigation program exists, contribution
				to a mitigation program that would produce functionally and quantitatively
				equivalent or greater control and management of runoff pollution to that
				required by this subsection.
									(4)Off-site
				control measuresOf the control measures described in paragraph
				(3)(C)(iii), the Secretary shall give priority to off-site control measures
				that address the impacts of runoff pollution to waterways that are—
								(A)listed as
				impaired in accordance with section 303(d) of the Federal Water Pollution
				Control Act (33 U.S.C. 1313(d)); and
								(B)located
				in—
									(i)the same 8-digit
				Hydrologic Unit Code as the covered project; or
									(ii)the lowest
				Hydrologic Unit Code that is the most protective of the waters receiving the
				discharge.
									(e)Guidance
							(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary, with the concurrence of the Administrator of the
				Environmental Protection Agency, shall publish guidance to assist States in
				complying with this section.
							(2)Contents of
				guidanceThe guidance shall include guidelines for the
				establishment of State processes and programs that will be used to assist in
				avoiding, minimizing, and managing highway runoff pollution from covered
				projects in accordance with the design standards described in subsection (d),
				including guidelines—
								(A)to help States
				integrate the planning, selection, design, and long-term operation and
				maintenance of control measures consistent with the design standards in the
				overall project planning process;
								(B)for a
				watershed-based environmental management approach to assist projects in
				achieving consistency with the design standards;
								(C)for the
				development and use of off-site runoff pollution mitigation programs to achieve
				compliance with the design standards; and
								(D)for State
				inspection and reporting to document State compliance and project consistency
				with this section.
								(3)Updating
				standardsNot later than 5 years after the date of publication of
				the guidance, and every 5 years thereafter, the Secretary, with concurrence of
				the Administrator of the Environmental Protection Agency, shall update, as
				applicable, the guidance described in this subsection.
							(f)Limitation on
				statutory constructionNothing in this section affects the
				applicability of any provision of Federal, State, or local law that is more
				stringent than the requirements of this section.
						(g)Reporting
							(1)In
				generalExcept as provided in paragraph (2)(A), the Secretary
				shall require each State to submit to the Secretary an annual report that
				describes the highway runoff pollution reductions achieved for covered projects
				carried out by the State after the date of enactment of this section.
							(2)Reporting
				requirements under permit
								(A)In
				generalA State shall not be required to submit an annual report
				described in paragraph (1) if the State—
									(i)is operating
				Federal-aid highways in the State in a post-construction condition in
				accordance with a permit issued under the Federal Water Pollution Control Act
				(33 U.S.C. 1251 et seq.);
									(ii)is subject to an
				annual reporting requirement under such a permit (regardless of whether the
				permitting authority is a Federal or State agency); and
									(iii)carries out a
				covered project with respect to a Federal-aid highway in the State described in
				clause (i).
									(B)Transmission of
				reportA Federal or State permitting authority that receives an
				annual report described in subparagraph (A)(ii) shall, upon receipt of such a
				report, transmit a copy of the report to the
				Secretary.
								.
			(b)Effective
			 dateThis Act and the amendments made by this Act apply to
			 covered projects (as defined in section 330(a)(2) of title 23, United States
			 Code) (as added by subsection (a)), the construction of which commences on or
			 after the date that is 1 year after the date of enactment of this Act.
			(c)Clerical
			 amendmentThe analysis for chapter 3 of title 23, United States
			 Code, is amended by adding at the end the following:
				
					
						330. Federal-aid highway runoff pollution management
				program.
					
					.
			
